*437Defendants failed to establish their entitlement to judgment as a matter of law. Defendants’ examining orthopedic surgeon found, inter alia, limited ranges of motion in plaintiffs cervical and lumbar spines, as well as in his left ankle and foot. These findings clearly raise triable issues of fact as to whether plaintiff sustained serious injuries within the meaning of Insurance Law § 5102 (d) (see Servones v Toribio, 20 AD3d 330 [2005]). Furthermore, even assuming that defendants had met their initial burden, plaintiffs submissions were sufficient to defeat the motion. Concur — Mazzarelli, J.E, Acosta, DeGrasse, Richter and Manzanet-Daniels, JJ.